Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The applicant’s arguments are held as persuasive. 

Furthermore, regarding claim 1, the prior art of record, individually or in combination, does not teach or fairly suggest a method of merging one or more environment maps stored in a database with a tracking map computed based on sensor data collected by a device worn by a user, the method comprising: receiving the tracking map from the device, wherein the tracking map is aligned with respect to a gravity direction;
determining a transformation between the tracking map and an environment map; determining whether to merge the environment map with the tracking map, wherein determining whether to merge comprises determining whether applying the transformation to the tracking map produces a transformed tracking map that aligns with respect to the gravity direction; and merging the environment map with the


Hook et al, as cited in an PTO-892. discloses a method of merging one or more environment maps stored in a database (A database of the environment features is used for tracking, mapping, meshing and surface understanding. The database may be stored on a server and shared between the augmented reality devices and updated by devices viewing the environment, ¶ 0023, The map merging module 725 determines a translation, rotation and scale correction of local mapping 7 40 to global mapping 7 45 and enables the combination of the local mapping data with the global mapping data [i.e. merging one or more environment maps stored in a database], ¶ 0030) and sensor data
collected by a device worn by a user (The augmented reality device generates a local coordinate system and merges the local coordinate system with a global coordinate system. The local coordinate system is generated using a SLAM system with a build-in camera in conjunction and in some embodiments with other sensors such as an inertial sensor and a depth sensor [i.e. sensor data collected by a device worn by a user], para 0022), the method comprising determining whether to merge the environment map (The map merging module 725 determines a translation, rotation and scale correction of local mapping 740 to global mapping 745 and enables the combination of the local mapping data with the global mapping data [i.e. determining whether to merge the environment map], para 0030),


Han et al. discloses a tracking map computed based on sensor data (sensor adaptation preference base attributes related to the intelligent camera sensor may include a face feature tracking on, a body feature tracking on, a facial expression tracking on, a gesture tracking on, a face tracking map, and a body tracking map [i.e. a tracking map computed based on sensor data], ¶ 0348), but fails to teach a method of merging one or more environment maps stored in a database with a tracking map computed based on sensor data collected by a device worn by a user; receiving the tracking map from the device, wherein the tracking map is aligned with respect to a gravity direction;
determining a transformation between the tracking map and an environment map; determining whether to merge the environment map with the tracking map, wherein determining whether to merge comprises determining whether applying the 
tracking map based on determining that the transformed tracking map aligns with the gravity direction.

Therefore, the claims are considered to be allowable over the cited prior art of record. Thus, the claims are considered to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616